DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport refrigeration system” and “refrigeration unit” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, both “transport refrigeration system” and “refrigeration unit” are interpreted according to the corresponding structures described at para. 0004 of the specification, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bates et al. (US 2015/0338858 A1).
	As per independent claim 1, Bates et al. disclose a method of operating a refrigeration unit of a transport refrigeration system, the method comprising: monitoring at least one of a real-time location of a refrigeration unit and a current time (Fig. 4, step 410; para. 0045; etc.); and adjusting operation of the refrigeration unit in response to at least one of the real-time location of the refrigeration unit and the current time (Fig. 4, steps 430 & 440; paras. 0047-0048; etc.), wherein the operation of the refrigeration unit is adjusted to change a level of noise emanating from the refrigeration unit (paras. 0005, 0013-0014, 0020, 0029, 0034-0035, 0040-0044, 0057; etc..). Bates et al. further disclose wherein adjusting operation of the refrigeration unit comprises: adjusting an RPM (which by definition involves either increasing or reducing the RPM, and thus implicitly includes reducing) of a prime mover (para. 0027, lines 1-7 regarding power generator, which includes the vehicle engine) configured to power the refrigeration unit (para. 0020, lines 6-7 regarding controlling engine RPM). Note further that Fig. 2 shows generator 225 connected to refrigeration circuit, and that para. 0020 further discloses the RPM controls being to reduce noise (line 4) and being based on time and location (line 5)).  In adjusting the RPM, it is further clear from the disclosure (and from general common sense) that reducing RPM of an engine reduces noise as opposed to increasing RPM, which would increase noise.  (Note for the record: even if Applicant disputes this interpretation, it is clearly at the very least an obvious matter that the RPM can be adjusted in a finite number of two ways (reduced or increased), and that as a simple matter of obvious to try that, in adjusting the RPM, one of ordinary skill would have clearly tried reducing the RPM for the purpose of seeing if that reduces noise.)
	As per independent claim 8, Bates et al. disclose a controller 214 for a refrigeration unit of a transport refrigeration system comprising, the controller comprising: a processor (implicit part of electronic control unit 240); a memory (para. 0029, line 9) comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations (control logic of Fig. 4, etc.), the operations comprising: monitoring at least one of a real-time location of a refrigeration unit and a current time (Fig. 4, step 410; para. 0045; etc.); and adjusting operation of the refrigeration unit in response to at least one of the real-time location of the refrigeration unit and the current time (Fig. 4, steps 430 & 440; paras. 0047-0048; etc.), wherein the operation of the refrigeration unit is adjusted to change a level of noise emanating from the refrigeration unit (paras. 0005, 0013-0014, 0020, 0029, 0034-0035, 0040-0044, 0057; etc..).  Again, Bates et al. further disclose wherein adjusting operation of the refrigeration unit comprises: adjusting an RPM (which by definition involves either increasing or reducing the RPM, and thus implicitly includes reducing) of a prime mover (para. 0027, lines 1-7 regarding power generator, which includes the vehicle engine) configured to power the refrigeration unit (para. 0020, lines 6-7 regarding controlling engine RPM). Note further that Fig. 2 shows generator 225 connected to refrigeration circuit, and that para. 0020 further discloses the RPM controls being to reduce noise (line 4) and being based on time and location (line 5)).  In adjusting the RPM, it is further clear from the disclosure (and from general common sense) that reducing RPM of an engine reduces noise as opposed to increasing RPM, which would increase noise.  (Note for the record: even if Applicant disputes this interpretation, it is clearly an obvious matter that the RPM can be adjusted in a finite number of two ways (reduced or increased), and that as a simple matter of obvious to try that, in adjusting the RPM, one of ordinary skill would have clearly tried reducing the RPM for the purpose of seeing if that reduces noise.)
	As per independent claim 15, Bates et al. disclose a computer program product (control logic of Fig. 4, etc.) tangibly embodied on a computer readable medium (memory – para. 0029, line 9), the computer program product including instructions that, when executed by a processor (control unit 240), cause the processor to perform operations comprising: monitoring at least one of a real-time location of a refrigeration unit and a current time (Fig. 4, step 410; para. 0045; etc.); and adjusting operation of the refrigeration unit in response to at least one of the real-time location of the refrigeration unit and the current time (Fig. 4, steps 430 & 440; paras. 0047-0048; etc.), wherein the operation of the refrigeration unit is adjusted to change a level of noise emanating from the refrigeration unit (paras. 0005, 0013-0014, 0020, 0029, 0034-0035, 0040-0044, 0057; etc..).  Again, Bates et al. further disclose wherein adjusting operation of the refrigeration unit comprises: adjusting an RPM (which by definition involves either increasing or reducing the RPM, and thus implicitly includes reducing) of a prime mover (para. 0027, lines 1-7 regarding power generator, which includes the vehicle engine) configured to power the refrigeration unit (para. 0020, lines 6-7 regarding controlling engine RPM). Note further that Fig. 2 shows generator 225 connected to refrigeration circuit, and that para. 0020 further discloses the RPM controls being to reduce noise (line 4) and being based on time and location (line 5)).  In adjusting the RPM, it is further clear from the disclosure (and from general common sense) that reducing RPM of an engine reduces noise as opposed to increasing RPM, which would increase noise.  (Note for the record: even if Applicant disputes this interpretation, it is clearly an obvious matter that the RPM can be adjusted in a finite number of two ways (reduced or increased), and that as a simple matter of obvious to try that, in adjusting the RPM, one of ordinary skill would have clearly tried reducing the RPM for the purpose of seeing if that reduces noise.)
	As per claims 2, 9, and 16, Bates et al. disclose wherein the operation of the refrigeration unit is adjusted in response to the real-time location of the refrigeration unit (Fig. 4, steps 430 & 440; paras. 0047-0048; etc.).
	As per claims 3, 10, and 17, Bates et al. disclose wherein the operation of the refrigeration unit is adjusted in response to the current time (Fig. 4, steps 430 & 440; paras. 0047-0048; etc.).
	As per claims 4, 11, and 18, Bates et al. disclose wherein the operation of the refrigeration unit is adjusted in response to the real-time location of the refrigeration unit and the current time (Fig. 4, steps 430 & 440; paras. 0047-0048; etc.).
	As per claims 6, 13, and 20, Bates et al. disclose wherein adjusting operation of the refrigeration unit further comprises: adjusting engine load of a prime mover (power generator 225 (see Fig. 2; para. 0027, lines 1-7)) configured to power the refrigeration unit (para. 0040, lines 1-4: limiting cooling capability during noise reduction mode implicitly reduces the load on the engine).
	As per claims 7 and 14, Bates et al. disclose wherein the real-time location of the refrigeration unit is monitored using a global positioning system (para. 0023, lines 3-7; etc.).

Response to Arguments
Applicant's arguments filed 1 August 2022 have been fully considered but they are not persuasive.  
Based on further review of the Bates reference, it is clear that the reference discloses adjusting operating of the refrigeration unit by reducing an RPM of a prime mover that powers the refrigeration unit as set forth in the rejections of claims 1, 8, and 15 above, and as generally described at para. 0020 and shown in Fig. 2.  The controls referenced in Applicant’s arguments regarding para. 0040 appear to be simply an alternative control arrangement, and do not teach against the RPM controls of para. 0020, etc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763